Citation Nr: 0810531	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-28 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective earlier than April 22, 2003, for 
a grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to May 
1961 and June 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  


FINDING OF FACT

No record or communication documented to have been received 
officially by VA before April 22, 2003, may be construed as a 
claim for nonservice-connected pension benefits. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 22, 
2003, for a grant of nonservice-connected pension benefits 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO issued a duty to assist letter in 
October 2003 which advised the veteran of the provisions of 
the VCAA.  The letter explained VA's duty to notify the 
veteran about the evidence required to substantiate his claim 
for pension benefits and VA's duty to assist the veteran to 
obtain evidence to substantiate the claim.  This notification 
was provided prior to the adjudication of his claim for 
pension which was granted, effective from April 22, 2003, by 
a July 2004 rating decision.  The veteran has appealed for an 
earlier effective date for the grant of pension benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for an 
award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding pension and an effective date for the award, § 
5103(a) notice has served its purpose, as the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following a grant of benefits, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
July 2005 SOC provided the veteran any and all notice 
required under the VCAA to include a recitation of applicable 
effective date regulations and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the claimant was aware of the evidence 
required to substantiate his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his claim for pension benefits in October 2003.  Another 
examination is not necessary in connection with the earlier 
effective date claim because the examination could not show 
evidence of the veteran's past disability.

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Legal Criteria/Analysis

As applicable to the facts of the instant case, the statute 
and regulations provide that the effective date of an award 
of nonservice-connected pension benefits will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

As indicated, nonservice-connected pension benefits were 
granted by a July 2004 rating decision.  An effective date of 
April 22, 2003, was assigned based on the fact that the 
veteran raised the issue of entitlement to this benefit at a 
hearing conducted on that day.  (A formal written claim for 
pension benefits was submitted a few days after this 
hearing).  The veteran, including in sworn testimony to the 
undersigned, has claimed that he actually filed for 
nonservice-connected pension benefits in 1991 or 1992.  A 
review of the record reveals receipt of a claim for service 
connection dated in November 1993, but not the claim for 
pension benefits referenced by the veteran at the hearing 
before the undersigned.  

While the Board has considered the veteran's testimony 
asserting that he filed a claim for pension benefits in 1991 
or 1992, as well his assertion concerning the impact of 
"missing" records on his claim, there is a presumption of 
regularity that attends the administrative functions of the 
Government.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (holding that 
"Government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption").  In this case, 
there is no indication that a claim for pension benefits was 
filed in 1991, 1992 or any time prior to April 22, 2003, or 
evidence that there may be some "missing" records that 
would result in a favorable grant of the veteran's claim.  As 
such, this presumption of regularity has not been rebutted 
with respect to the actions of VA in this case, and the 
evidence that is of record does not show that a claim for 
nonservice-connected pension benefits was filed prior to 
April 22, 2003.   See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  

In light of the above, an effective date prior to April 22, 
2003, for the grant of nonservice-connected pension benefits 
cannot be assigned, as there is no record or communication 
officially documented to have been received prior thereto 
that can be construed as a claim for nonservice-connected 
pension benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 
3.155, 3.400.  In making this determination, while the Board 
has considered the veteran's argument that he is entitled to 
pension benefits effective from the time he was first 
diagnosed with diabetes in 1993, the Board is bound by the 
legal criteria set forth above.  38 U.S.C.A. § 7104(c).  As 
the pertinent binding laws and regulations do not reveal a 
provision under which the desired effective date may be 
assigned given the fact that no claim for pension was filed 
prior to April 22, 2003, the desired effective date cannot be 
assigned.  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for the grant of 
nonservice-connected pension benefits, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective earlier than April 22, 2003, for 
a grant of nonservice-connected pension benefits is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


